It appears to me that the evidence is conclusive that plaintiff knew that defendant was "under the influence of intoxicating liquors" within the meaning of 1 Mason Minn. St. 1927, § 2720-2, which prohibits a person in that condition from driving a motor vehicle. That plaintiff was not himself in condition to realize the hazard of riding with defendant was due to his own voluntary acts. It is a startling proposition to suggest that mere knowledge of the quantity of whisky consumed by a driver is not enough to charge a passenger with contributory negligence in voluntarily riding with such driver. The effects of alcohol upon a driver's reactions are too well known to justify any such holding. In the case at bar it would be a very naive sober person who, having accompanied defendant while he participated in three pints of whisky, would not realize that defendant was not in condition to drive or "under the influence of intoxicating liquors." The fact that defendant had had good luck up to the time of the accident did not show that he was sober or in condition to drive. I think there should be judgment for defendant.